TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00069-CV


The State of Texas, Appellant

v.

7KX Investments, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
NO. 50,896, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to dismiss appeal.  They represent that they have
reached an agreement to settle this matter and request that we set aside the trial court's judgment
without regard to the merits and remand the case to the trial court for rendition of judgment in
accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  We grant the motion,
set aside the trial court's judgment without regard to the merits, and remand this cause to the trial
court for rendition of judgment in accordance with the parties' agreement.


						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Vacated and Remanded on Joint Motion
Filed:   May 3, 2011